UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 14-1772



                                 DEBORAH HANSLER,
                                               Appellant
                                        v.

                      LEHIGH VALLEY HOSPITAL NETWORK


                              (E. D. Pa. No. 5-13-cv-03924)


                      SUR PETITION FOR PANEL REHEARING



Present: AMBRO, FUENTES, and ROTH, Circuit Judges


              The petition for rehearing filed by appellee Lehigh Valley Hospital

Network in the above-entitled case having been submitted to the judges who participated

in the decision of this Court, it is hereby O R D E R E D that the petition for rehearing

by the panel is granted. The opinion and judgment entered June 22, 2015 are hereby

V A C A T E D.1 A subsequent opinion and judgment will be issued.

                                          BY THE COURT,

                                          s/ Julio M. Fuentes
                                          Circuit Judge


1As the merits panel has vacated the prior opinion and judgment, action is not required
by the en banc court.
Dated: August 19, 2015
CJG/cc:     Andrea M. Kirshenbaum, Esq.
            A. James Johnston, Esq.
            Karyn Dobroskey Rienzi, Esq.
            Darren M. Creasy, Esq.
            Samuel A. Dion, Esq.           A True Copy :



                                                  Marcia M . Waldron, Clerk